Per Curiam
Order
The Court having considered the Petition for Writ of Mandamus and for Declaratory Relief, the Answers thereto, the Motion for Summary Judgment and the memorandum in support thereof, the evidence produced at the trial in support of the allegations of the Petition and Motion, the Opinion and Order of the Superior Court of Baltimore City dated, respectively, August 11, 1975, and August 15, 1975, *637and the briefs and arguments of counsel, and the Court being of the view that the appellee Frances Gallagher was not a resident of Baltimore City for two years immediately preceding the election for the Baltimore City Council, as required by Article III, § 1 of the Baltimore City Charter, and in accordance with the precepts set forth in Bainum v. Kalen, 272 Md. 490, 325 A.2d 392 (1974) and Rasin v. Leaverton, 181 Md. 91, 28 A. 2d 612 (1942), it is this 27th day of August, 1975
ORDERED, by the Court of Appeals of Maryland, that the Order of the Superior Court of Baltimore City dated August 15,1975, denying appellants’ Motion for Summary Judgment and dismissing appellants’ Petition for Writ of Mandamus and for Declaratory Relief is hereby reversed; and the Court hereby declares that the appellee Frances Gallagher was not a resident of Baltimore City for two years immediately preceding the election for the Baltimore City Council, as required by Article III, § 1 of the Baltimore City Charter, and she is therefore ineligible to be a candidate for election to the Baltimore City Council from the Third Councilmanic District; and it is further
ORDERED that the appellee Board of Supervisors of Elections of Baltimore City is hereby directed to strike, remove or omit the name of the appellee Frances Gallagher from the primary election ballot labels on all voting machines in connection with the primary election to be held on September 9, 1975, without otherwise altering the ballot positions of other candidates for the City Council from the Third Councilmanic District; and it is further
ORDERED that the mandate shall issue forthwith, the appellee Frances Gallagher to pay costs.